MEMORANDUM **
Jerome H. Joseph appeals pro se the district court’s dismissal for lack of subject matter jurisdiction his action brought pursuant to 42 U.S.C. § 1985 alleging that employees of the Social Security Administration conspired to deprive him of Social Security benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter jurisdiction. Evans v. Chater, 110 F.3d 1480, 1481 (9th Cir.1997). We affirm.
Because the Social Security Act makes no provision for remedies in money dam*570ages against officials responsible for unconstitutional conduct that leads to the wrongful denial of benefits, see Schweiker v. Chilicky, 487 U.S. 412, 424-25, 108 S.Ct. 2460, 101 L.Ed.2d 370 (1988), and because Joseph has not exhausted administrative remedies on the Secretary’s decision to cease his social security benefits, see Heckler v. Ringer, 466 U.S. 602, 617-18, 104 S.Ct. 2013, 80 L.Ed.2d 622 (1984), the district court properly dismissed Joseph’s complaint for lack of subject matter jurisdiction.
Joseph’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.